Order, Supreme Court, New York County (Michael J. Dontzin, J.), entered March 22, 1989, which granted plaintiff’s motion to serve a late CPLR 3406 notice of medical malpractice action and denied defendant’s cross motion to dismiss the complaint, unanimously affirmed, without costs.
As has recently been made clear by the Court of Appeals, a plaintiff’s failure to timely file a notice of medical malpractice action within 60 days after joinder of issue (CPLR 3406 [a]) does not authorize the harsh sanction of dismissal. (Tewari v Tsoutsouras, 75 NY2d 1.) Moreover, plaintiff has made showing of "good cause” for the delay, premised in law office failure (CPLR 2005), and there is no evidence that defendant has been prejudiced in any way. (See, Tewari v Tsoutsouras, supra, at 12.) Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.